Case 19-13708-JDW         Doc 28    Filed 11/26/19 Entered 11/26/19 08:43:43            Desc Main
                                    Document     Page 1 of 2


                   UNITED STATES BANKRUPTCY COURT FOR THE
                       NORTHERN DISTRICT OF MISSISSIPPI

In re: Anthony Alexander                                                         CHAPTER 13
        Debtor                                                         CASE NO. 19-13708-JDW

                 OBJECTION TO CHAPTER 13 PLAN CONFIRMATION

        COMES NOW, Kubota Credit Corporation (“Objector”), a secured creditor herein, and

objects to confirmation of the Chapter 13 Plan proposed by the Debtor on the following grounds:

        1.     On July 26, 2019, Debtor executed a Retail Installment Contract with Objector

and purchased a Kubota M7060HDC, VIN 78584, Kubota LA1154, VIN C4484 and Land Pride

RC2512, VIN 1365317 (collectively referred to herein as the “Kubota Collateral”).

        2.     The Kubota Collateral is subject to the hanging paragraph of 11 U.S.C. §1325.

This is a purchase security interest, and the debt was incurred within one year preceding the filing

of this bankruptcy petition. The Kubota Collateral is a “thing of value”, and therefore, Debtor is

not entitled to cramdown of the claim.

        3.     Further, Debtor purchased the Kubota Collateral within 910 days of filing the

bankruptcy petition.

        4.     The amount owed on the Kubota Collateral as shown on the Proof of Claim

submitted by Objector is $62,408.53, plus interest at the contract rate.

        5.     Debtor’s Chapter 13 Plan proposes to pay on the Vehicle at $42,000.00 plus

interest.

        6.     Debtor’s proposed plan does not meet the requirements of section 1325(a) as the

plan does not provide for payment of Objector’s claim in full.

        WHEREFORE, PREMISES CONSIDERED, Objector files its Objection to Chapter

13 Plan Confirmation and prays for full payment of its claim of $62,408.53 plus interest, and for

such other and more general relief as is just.
Case 19-13708-JDW        Doc 28    Filed 11/26/19 Entered 11/26/19 08:43:43           Desc Main
                                   Document     Page 2 of 2


                                             Respectfully submitted,

                                             BENNETT LOTTERHOS SULSER
                                             & WILSON, P.A.

                                             /s/ Charles Frank Fair Barbour

Charles Frank Fair Barbour, MSB # 99520
BENNETT LOTTERHOS SULSER
& WILSON, P.A.
190 East Capitol Street, Suite 650 (39201)
Post Office Box 98
Jackson, Mississippi 39205-0098
Telephone:    (601) 944-0466
Facsimile:    (601) 944-0467
cbarbour@blswlaw.com

                                CERTIFICATE OF SERVICE

        I, Charles Frank Fair Barbour, do hereby certify this day that I electronically filed the
above and foregoing with the Clerk of the Court using the ECF system which sent notification of
such filing to the following:

       Robert H. Lomenick, Jr. at rlomenick@gmail.com

       Locke D. Barkley at djenno@barkley13.com

       US Trustee at USTPRegion05.AB.ECF@usdoj.gov

                                             /s/ Charles Frank Fair Barbour




                                                2
